Citation Nr: 0521399	
Decision Date: 08/09/05    Archive Date: 08/19/05	

DOCKET NO.  03-22 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1956 to 
December 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which granted the veteran an 
increased evaluation from 10 to 30 percent, effective from 
the date of the veteran's claim for increase in July 2001.  
This case is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

Historically, the veteran was granted service connection for 
asthma with a 10 percent evaluation, effective from December 
1959.  Subsequent to the veteran's more recent claim for 
increase in July 2001, he was provided a VA examination with 
pulmonary function tests (PFTs) which resulted in an 
increased evaluation to 30 percent.  

PFTs on file from July 2001 show that the veteran's FEV-1, 
post bronchodilator, was 56 percent predicted.  PFTs from 
September 2002 for FEV-1, post bronchodilator, were 56.2 
percent predicted.  Both of these results are essentially 
within one percentage point of the next higher 60 percent 
evaluation.  The veteran claims, and is shown by the evidence 
on file, to have increasing difficulty breathing due to his 
service-connected asthma, and a more current examination, 
including PFTs, is indicated.

Additionally, the Board would note that the rating criteria 
for evaluating the veteran's asthma at 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2004), not only provides for evaluation 
of asthma based on PFT results, but also includes 
consideration, for the next higher 60 percent evaluation, of 
at least monthly visits to a physician for required care of 
exacerbations; or, intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

A review of the outpatient treatment records on file includes 
documentation of the veteran's having apparent exacerbations 
of service-connected asthma in September 2001, May 2002, and 
July 2002.  These records also contain a list of various 
medications the veteran has been provided, including 
bronchodilators of Combivent, Beconase, Albuterol, and 
Azmacort.  Additional medications are described, including 
Bactrim DS, Rabeprazole, Claritin, Kenalog, and Levofloxacin.  

The most recent June 2002 VA examination included no 
discussion with respect to exacerbations or medications 
provided to the veteran.  A more current examination is 
necessary to include not only PFT results, but also a 
discussion of exacerbations, and medications provided to the 
veteran, with a discussion of whether these medications are 
or include systemic (oral or parenteral) corticosteroids.  

For these reasons and bases, the case is REMANDED to the RO 
for the following:

1.  Initially, the RO should collect all 
records of the veteran's outpatient 
treatment with VA for his service-
connected asthma which are not already on 
file.  It appears that records are 
already on file through April 3, 2003.  
All records obtained should be added to 
the claims folder.

2.  Then, the veteran should be scheduled 
for a VA examination of his service-
connected asthma.  The veteran's claims 
folder must be provided to the physician 
conducting this examination.  This 
examination should include PFTs.  The 
examining physician should indicate 
whether the veteran's asthma requires (1) 
at least monthly visits to a physician 
for required care of exacerbations, or 
(2) intermittent (at least three per 
year) courses of systemic (oral or 
parenteral) corticosteroids.  

3.  After completing any additional 
indicated development, the RO should 
again review the veteran's claim for an 
increased evaluation for asthma.  If the 
decision is not to the veteran's and 
representative's satisfaction, they must 
be provided a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




